. The executrix of the last will and testament of Joseph Lewi, deceased, has appealed from a decree of the Surrogate’s Court of Schenectady County which determined the value of legal services rendered the estate by Del B„ Salmon, respondent. Joseph Lewi died on October 26, 1949, leaving surviving him as his sole distributee his widow and a minor son. He left a last will and testament in which his wife and his brother Mark were named as executors. Thereafter Mark renounced the appointment. On October 29, 1949, three days after decedent’s death, respondent began to render legal services to the estate. Nine days later he was discharged by appellant and other counsel substituted. After respondent’s discharge appellant presented a petition to the Surrogate’s Court to fix and determine his fee. After hearing the parties the Surrogate made a decree fixing the value of respondent’s services at $750 plus his disbursements making a total of $759.50. On this appeal appellant contends that the sum awarded is excessive and that is the sole question before the court. On the record before us we may not say that the Surrogate improperly exercised his discretion. Decree unanimously affirmed, with costs to respondent. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [199 Mise. 99.]